Citation Nr: 1033120	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2008, the Board denied service connection for PTSD.  The 
Veteran appealed the decision to the Veterans Claims Court.  In a 
September 2009 Order, the Court Clerk granted a Joint Motion for 
Remand (JMR), vacated the Board's decision and remanded the 
matter to the Board for compliance with the instructions in the 
JMR.


FINDING OF FACT

The Veteran has been diagnosed as PTSD as the result of personal 
assault during his active duty service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

The law provides that "[i]f the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."  
38 C.F.R. § 3.304(f)(2) (2009).

Where, however, VA determines that the Veteran did not engage in 
combat with the enemy, or that the Veteran did engage in combat 
with the enemy but the claimed stressor is unrelated to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the reported stressor.  
Instead, the record must contain evidence that corroborates the 
Veteran's testimony as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(4), provides that PTSD based on a personal 
assault in service permits evidence from sources other than the 
Veteran's service records which may corroborate his account of 
the stressor incident.

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The Board first notes that the evidence does not show, nor does 
the Veteran report, that he engaged in combat with the enemy.  
According to his Form DD-214, he was not awarded any combat 
medals or decorations, and his military occupation specialty 
(MOS) was listed as a cook.  Moreover, the service treatment 
records and service personnel records do not contain any reports 
of combat incidents in service.

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 U.S.C.A. 
§ 1154(b).  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the reported 
stressors may not be accepted, standing alone, as sufficient 
proof of their occurrence.  Therefore, independent evidence is 
necessary to corroborate his statement as to the occurrence of 
the claimed stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).

In this case, the Veteran maintains that he suffers from PTSD due 
to his active duty service.  Specifically, the claim is 
predicated on allegations of in-service sexual assaults.  

VA has defined personal assault very broadly to include an event 
of human design that threatens or inflicts harm.  Examples of 
personal assault include rape, physical assault, domestic 
battery, robbery, mugging, stalking, and harassment.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 
4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, 
part 17(a), (c) (Dec. 13, 2005).

As the Veteran has claimed that he was sexually assaulted by 
other servicemen during basic training and later while stationed 
in Panama, the Board will consider the provisions of 38 C.F.R. § 
3.304(f)(4), which provides that PTSD based on a personal assault 
in service permits evidence from sources other than a Veteran's 
service records to corroborate his account of the stressor 
incidents.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran alleges that he suffers from PTSD due 
to two separate in-service sexual assaults.  In an August 2005 
statement, he reported that one of the incidents occurred two to 
three weeks after starting basic training in February 1973.  He 
indicated that as he was walking back to his barracks he was 
sexually assaulted by two soldiers.  He alleges that he reported 
the incidents to the Platoon Squad leader who was going to then 
let the drill Sergeant know what had occurred through the chain 
of command.  There are no records in the claims file which 
document that a report was made following this incident.

Additionally in his August 2005 statement, the Veteran stated 
that several months after being stationed in Panama, as he was 
leaving a club another service member "put his arm around my 
neck and he kiss[ed] my face wanting to have sex and I am not 
wanting to give him sex."  A fight erupted and he was beaten up, 
resulting in broken ribs and an injured nose and mouth.

Although, there are no medical service records documenting any 
injuries from the sexual assault alleged to have occurred around 
February 1973, there are two separate medical entries in May 1974 
which describe injuries including multiple bruises of the chest, 
mouth and right side that are swollen, red and painful, and 
multiple contusions of the abdomen.  These injuries appear to 
reflect the injuries alleged by the Veteran in the second sexual 
assault; however, there was no given cause of his injuries 
documented in the service treatment record.

In considering the evidence, it is noted in the service personnel 
records that the Veteran was stationed in Panama from mid-1973 
through early 1975, and he was disciplined for being absent from 
his place of assigned duty without permission on two occasions.  
Additional personnel records, however, do not document substance 
abuse, episodes of depression, panic attacks, or anxiety without 
an identifiable cause, or unexplained economic changes that could 
relate to the alleged in-service stressors.       

Pursuant to the JMR, the Veteran submitted consistent statements 
regarding the nature of the attacks.  Moreover, he is competent 
to report his attack because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 Vet. 
App. at 470.

Importantly, while the Veteran first mentioned having been raped 
in service in a December 2002 VA mental health treatment report, 
by July 2004 his treating psychologist attributed his PTSD to his 
reported sexual assaults in service.  The Board notes that, for 
personal assault PTSD claims, an after-the-fact medical opinion 
can serve as the credible supporting evidence of the reported 
stressor.  See Patton v. West, 12 Vet. App. 272, 280.

Of significance, the VA treating physician noted the Veteran 
consistently gave the history of sexual trauma and after treating 
the Veteran for the previous 5 years, the physician believed the 
trauma occurred in service and its sequelae persisted.  See 
statements by Dr. B, August 2005; VA nurse-practitioner, May 
2005.

Given the circumstantial evidence of record corroborating the 
reported sexual assaults and pursuant to the JMR, the Board finds 
that the in-service stressors identified by the Veteran have been 
verified as is necessary to establish a claim for PTSD based on a 
personal assault pursuant to 38 C.F.R. § 3.304(f).

Further, after carefully reviewing all the evidence on file, the 
Board finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Evans v. West, 12 Vet. App. 22, 26 (1998).

While the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative equipoise.  
Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports service connection for PTSD.  38 
U.S.C.A.§ 5107(b).  The appeal is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

With regard to the Veteran's claim for service connection for 
PTSD, the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


